Interim Decision #1744

MAPrrat OF

AIRCRAFT "VT—DJK"

In Fine Proceedings
NYC-10/52.1087 •
Decided by Board June 22, 1967
the Immigration and Nationality
Act for bringing an alien passenger without a visa in violation of section
273(a) of the Act notwithstanding the carrier (signatory to an agreement
pursuant to section 238(d) of the Act) alleges the passenger was in transit"
when, in tact, he was presented for inspection as a nonimmigrant visitor for
business.

Liability to line lies under section 273(b) or

'

Bests roll FINE: Act of 1932—Section 278(a) [8 U.S.C. 13231
IN no: Air-India Aircraft "VT-DJK" (Flight #105), which arrived at the port
of New York from foreign on August 31, 1988. Alien passenger involved : John Ashlyn.
Orr Bratilar or APPRLLeare:
Stephen L. Gelband, Esquire
Risher, Sharlitt & Gelband
Suite 1000
1522 "a" Street, N.W.
Washington, D.C. 20005
(Oral argument)
Janes E. Landry, Vice free.
and
James R, Gorgon, Director
Air Transport Association of
America
1000 Connecticut Avenue, N.W.
Washington, D.C. 20038
Curiae brief filed;
also present Oral argument)

BEsair or SERVICE:
Irving A. Appleman
Appellate Trial Attorney
(Oral argument)

ON

The District Director at New York, finding no justification whatsoever for remission thereof, has ordered an administrative penalty of
$1,000 imposed on Air-India, as owners, agents, charterers, or consignees of the above-described aircraft, for bringing to the United
States from a place outside thereof, other than foreign contiguous
&21-054-69----19

267

Interim Decision #1744
territory, the above-named alien passenger who was not in possession
of an unexpired visa and was not exempt from the presentation of same
by the statute or the regulations promulgated pursuant thereto. The
appeal from said official's decision, which brings the ease before this
Board for consideration, will be dismissed.
The person named above, a citizen of Great Britain arrived in the
United States as a passenger at the time, place, and in the manner
described above. He applied for admission as a nonimmigrant temporary visitor for business. He presented a valid British passport, but
he was not in possession of an unexpired visa authorizing his admission to the United States. He was paroled into the United States to
accomplish the purpose of his visit, upon the condition that his departure from this country be effected on or before September 15, 1966.
Apparently, this condition was met.
It is no defense to imposition of this fine that the carrier was signatory to an Agreement (Form 1 -426) entered into between it and
the Commissioner, pursuant to section 238(d) of the Immigration
and Nationality Act (8 U.S.C. 1228) whereby, in consideration of a
waiver of visa requirements, the carrier guarantees the passage through
the United States in immediate continuous transit of aliens destined
for foreign countries. The reason is that the carrier did not present
the alien passenger for inspection as being brought within the terms
of the Agreement. Instead, he was presented for inspection as a nonimmigrant temporary visitor for business. The Form 1-94 executed
and presented for him did not list him as being brought within the
Agreement. Accordingly, the purpose of the Agreement, to wit, to
expedite inspection both for the benefit of the carrier and the Government, was defeated. In other words, when the carrier failed to
show that the passenger was being brought within the Agreement,
said Agreement was not effective. In any event, in this connection, the
alien passenger did not have confirmed reservations to any point beyond the United States, as required by 8 CFR 214.2(c) and paragraph
(1) of the Agreement. - •
In connection with the foregoing, it is of no assistance to the carrier
that it agreed with the passenger, prior to his embarkation in London,
that in the event the Service should refuse to admit him upon arrival
at New York, he would then be presented as an "in-transit" passenger
and returned to London. The manifest intention of the Congress, as
appears from the plain language of the statute, was to subject carriers
to a penalty for taking on board and bringing to the United States
aliens not in possession of the required documents. If the carrier were
to escape such penalty because of developments subsequent to arrival
in the United States and exclusion of the alien passenger, the carrier
268

Interim Decision #1744
would be in a position of being permitted to speculate upon the administration and enforcement of the law. This, obviously, is not within
the contemplation of the statute. Hence, when a carrier takes on board
and brings a nonimmigrant to the United States who is not in possession of the documents required by the law and regulations, it has
thereby incurred the administrative penalty specified in the statute.
The only conditions under which the penalty may not be imposed are
stated in subsection (c) of section 273. It provides that a carrier is
exempt from a fine if, prior to the departure of the aircraft from the
last port outside of the United States, it did not know and could not
have ascertained by the exercise of reasonable diligence that the indiVidual transported was an alien who required a visa. This aspect
of the ease will be discussed at the conclusion of this opinion_

The foregoing moots the question, raised by the appellant, in the
amicus curiae brief, and by the District Director, of whether aliens
proceeding from Europe to the United States and back to Europe may
properly be considered as "in-transit" within the terms of the Agreement. It also adequately answers the carrier's contention that it was
advised by an immigration officer on duty at the time of the alien passenger's arrival in the United States that it would not be prejudiced
for bringing him here without a visa. The reason, again, is that liability
to the fine had already been incurred.
The carrier's situation in this respect is not altered by the fact that
the alien passenger was paroled into this country to accomplish the
purpose of his trip. That is because the passenger's parole did not constitute his "admission" into the United States. In the eyes of the law,
after the parole he stood at the threshold of this country seeking admission (Leng May Ma v. Barber, 357 U.S. 185). Thus, the action
of the Service in paroling the alien passenger had no bearing whatsoever upon the question of the carrier's liability to the fine for bringing him to this country from foreign without proper documents, or
upon the question of remission thereof.
It is of no assistance to the carrier that the alien passenger told its
representative abroad that he would not remain in the United States
for the reason that he would be able to transact his business at the
airport. As hereinbefore indicated, the alien was not entitled to be
presented as an in-transit alien, and he was not so presented. The
fact that he only intended to remain in the United States for a brief
period of time is immaterial.
We find it to be of no consequence here that, in order to reduce
this country's balance-of-payments deficit, and to aid foreign travelers desiring to spend brief periods in the United States en route to
"Expo 67" in Canada or the up-coming Olympic games in Mexico,
269

Interim Decision 01741
the regulations have been changed so that an "in-transit" alien may
remain in the United States for a period up to ten days instead of having to depart from this country on the first available transportation
onward to his destination. The requirements under which such aliens
may be brought to the United States, ante, have not been changed.
Since those requirements were not met in this instance, further discussion of this aspect of the case is unnecessary. Accordingly, and in
view of the foregoing, we conclude that liability to the fine has been
established.
We likewise find herein no basis for remitting this fine, on the theory
that the carrier did not know and could not have ascertained by the
exercise of reasonable diligence that the passenger, who has known to
be an alien insofar as the United States is concerned, required but
lacked a visa. The record clearly reflects that the carrier knew that
the alien passenger did not have a visa, but nevertheless embarked
him for transportation to the United States. It did not present him
for inspection as an alien being brought within the Agreement, or in
any way indicate that he was being transported within the terms thereof. Actually, the carrier's claim that the fine should be remitted herein depends upon the assertion that the alien passenger had to proceed
urgently from London to New York at such short notice that he had
no time to obtain a visa. Unfortunately for the carrier, however, action
on its part based on considerations of expediency peculiarly personal
to the passenger does not constitute the due diligence contemplated
by the statute.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

270

